DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  MPEP 706.07(h) pertains.

Status of claims
Canceled:
1-36, 39 and 42-43
Pending:
37-38, 40-41 and 44-63
Withdrawn:
59-60
Examined:
37-38, 40-41, 44-58 and 61-63
Independent:
37
Allowable:
61-62
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting



Priority
As detailed on the 6/9/2017 filing receipt, this application claims priority to as early as 8/28/2008.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objections to the specification are withdrawn.
The 112/2nd rejections are withdrawn.
The previous 103 rejection is withdrawn, however a new rejection is applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).
Claim 37-38 and 58
Claim 37-38 and 58 are rejected under 35 USC 103(a) as unpatentable:
over Alekshun (as cited on the 9/22/2022 "Notice of References Cited" form 892), 
as evidenced by Kerbarh (as cited on the attached "Notice of References Cited" form 892 and at [91] of the instant 10/17/2022 substitute specification), 
by He (as cited on the attached "Notice of References Cited" form 892).

According to [90-91] of the instant 10/17/2022 substitute specification, "an 'inhibitor' can be, for example, ...a small molecule inhibitor, or any other inhibitor which specifically or selectively disrupts the synthesis, secretion, and/or transformation of bacterial redox-active compounds.  ...  For example, inhibitors of naturally occurring redox-active compounds such as phenazines comprise molecules which disrupt any portion of the phenazine biosynthetic pathways. Phenazines are derived from shikimic acid and chorismic acid. Therefore, inhibitors of shikimic acid biosynthesis and utilization, such as glyphosate, will also inhibit phenazine biosynthesis. Likewise, inhibitors of chorismic acid biosynthesis and utilization, such as (6S)-6-fluoroshikimate (Kerbarh... Biochem Soc Trans. 2005 Aug; 33(Pt 4):763-6)... will inhibit phenazine biosynthesis" (emphasis added).
Regarding claim 37, the recited administering reads on Alekshun's "Burkholderia cepacia" as a phenazine containing bacteria of clinical importance (Alekshun: Table 1; and entire document) and the use of "Fluoroshikimate" "as an inhibitor of chorismate synthase" and a "drug-like agent" for targeting "Aromatic amino acid biosynthesis" (Alekshun: Table 4; §5.12; and entire document), inhibitors of chorismic acid biosynthesis and utilization inhibiting phenazine biosynthesis as evidenced by Kerbarh and by He.
To the extent that the limitations within claim 37 are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations -- as examples, teaching the disruption of phenazine synthesis, transport, and/or transformation in any particular bacteria by targeting a gene, a protein or an additional cellular component of a phenazine synthesis, transport, and/or transformation pathway via the as evidenced references Kerbarh and He, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, elements taught within the same reference or references cited by the primary reference Alekshun, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claims 38 and 58, Alekshun teaches administering an inhibitor of phenazine thereby reducing the viability of phenazine containing proteobacteria (Alekshun: Table 1; Table 4; §5.12; and entire document)), including Pseudomonas (Alekshun: Table 1; and entire document), which is a proteobacteria.  

Claims 37-38, 40-41, 44-46, 49-51, 54-55 and 57-58
Claims 37-38, 40-41, 44-46, 49-51, 54-55 and 57-58 are rejected under 35 USC 103(a) as unpatentable:  
over Alekshun (as cited on the 9/22/2022 "Notice of References Cited" form 892) as applied to claims 37-38 and 58 above, 
as evidenced by Kerbarh (as cited on the attached "Notice of References Cited" form 892 and at [91] of the instant 10/17/2022 substitute specification) and 
by He (as cited on the attached "Notice of References Cited" form 892), 
and further in view of Storey (as cited on the 7/2/2020 "Notice of References Cited" form 892),
as evidenced by Angehrn (as cited on the attached "Notice of References Cited" form 892 and as cited by Alekshun as citation 115) and
by Ohara (as cited on the attached "Notice of References Cited" form 892 and as cited by Angehrn in the Table 6 notes).

Regarding claims 38 and 58, Storey also teaches administering an inhibitor of phenazine thereby reducing the viability of phenazine containing proteobacteria (Storey: [3-5, 11, 34, 60, and 67]; and entire document), including Pseudomonas (Storey: [3]; and entire document), which is a proteobacteria.  

Regarding claim 40, Storey teaches pyocyanin (Storey: [68, 74]; and entire document). 

Regarding claim 41, Storey teaches penicillin (Storey: [68, 74]; and entire document), which is a beta-lactam antibiotic. 

Regarding claim 44, Storey teaches administration of combinations of antibiotics (Storey: [75]; also [60-68, 124-126]; and entire document), as does Alekshun (Alekshun: §4.13; and entire document). 

Regarding claims 45-46, 49-51, 54-55 and 57, the limitations of these claims are taught by Ohara.  In claim 57, repetition of previously recited steps would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).

Combining Alekshun and Storey 
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the antibiotics teaching of Alekshun using the related teaching of Storey.  As motivation to combine, an advantage taught by Storey of modifying methods such as those of Alekshun would have been the teaching of Storey that "...pyocyanin... is essential for virulence in three independent models of infection" (Storey: [3]; and entire document).  Thus, PHOSITA would have been motivated to modify Alekshun using the above techniques of Storey in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Alekshun and Storey are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Storey to the related teaching of Alekshun. 

Claims 37-38, 40-41 and 44-58
Claims 37-38, 40-41 and 44-58 are rejected under 35 USC 103(a) as unpatentable over 
over Alekshun (as cited on the 9/22/2022 "Notice of References Cited" form 892) as applied to claims 37-38, 40-41, 44-46, 49-51, 54-55 and 57-58 above, 
as evidenced by Kerbarh (as cited on the attached "Notice of References Cited" form 892 and at [91] of the instant 10/17/2022 substitute specification) and 
by He (as cited on the attached "Notice of References Cited" form 892), 
and further in view of Storey (as cited on the 7/2/2020 "Notice of References Cited" form 892),
as evidenced by Angehrn (as cited on the attached "Notice of References Cited" form 892) and
by Ohara (as cited on the attached "Notice of References Cited" form 892),
and further in view of Sahar (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 47, none of Storey, Angehrn or Ohara teach digital imaging, however Sahar does teach digital imaging as "brightness in each of said pixels is measured and digitised" (Sahar: p. 12, penultimate para.; and entire document).

Regarding claims 48, 52-53 and 56, the limitations of these claims are taught by Sahar.

Combining Alekshun, Storey and Sahar
Previously cited references are combined as described above.
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the antibiotics teaching of Alekshun using the related teaching of Storey.  As motivation to combine, an advantage taught by Sahar of modifying methods such as those of Alekshun would have been the teaching of Sahar that "...a video camera being particularly preferred for the simplicity of its use (including the relative simplicity of the electronic circuit required for recording the image) and its relatively low price. The image is recorded by said image recording means as a multitude of picture elements (pixels), and the brightness in each of said pixels is measured and digitised" (Sahar: p. 12, penultimate para.; and entire document).  Thus, PHOSITA would have been motivated to modify Alekshun using the above techniques of Sahar in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Alekshun and Sahar are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Sahar to the related teaching of Alekshun. 

Claims 37-38, 40-41, 44-58 and 63
Claims 37-38, 40-41, 44-58 and 63 are rejected under 35 USC 103(a) as unpatentable over 
over Alekshun (as cited on the 9/22/2022 "Notice of References Cited" form 892), 
as evidenced by Kerbarh (as cited on the attached "Notice of References Cited" form 892 and at [91] of the instant 10/17/2022 substitute specification) and 
by He (as cited on the attached "Notice of References Cited" form 892), 
and further in view of Storey (as cited on the 7/2/2020 "Notice of References Cited" form 892),
as evidenced by Angehrn (as cited on the attached "Notice of References Cited" form 892) and
by Ohara (as cited on the attached "Notice of References Cited" form 892),
and further in view of Sahar (as cited on the attached "Notice of References Cited" form 892) as applied to claims 37-38, 40-41 and 44-58 above,
and further in view of Levin (as cited on the attached "Notice of References Cited" form 892 and as cited by Alekshun).

Regarding claim 63, none of the preceding art teaches the particularly recited multi-drug-resistant bacteria, however Levin does teach such bacteria as "resistant to aminoglycosides, cephalosporins, quinolones, penicillins, monobactams, and imipenem" (Levin: abstract; and entire document), in which Levin's aminoglycosides, quinolones and penicillins include the recited tobramycin, ciprofloxacin and penicillin / piperacillin respectively.

Combining Alekshun, Storey, Sahar and Levin
Previously cited references are combined as described above.
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the antibiotics teaching of Alekshun using the related teaching of Levin.  As motivation to combine, an advantage taught by Levin of modifying methods such as those of Alekshun would have been the teaching of Levin that "The emergence of multidrug-resistant gram-negative organisms causing nosocomial infections is a growing problem worldwide" (Levin: p. 1008, 1st col.; and entire document).  Thus, PHOSITA would have been motivated to modify Alekshun using the above techniques of Levin in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Alekshun and Levin are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Levin to the related teaching of Alekshun. 


Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further information is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1672 (previously 1631)